Citation Nr: 1431186	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  09-47 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1961 to March 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss.  The Veteran timely appealed that decision.  



FINDINGS OF FACT

By resolving all doubt in his favor, the Veteran's currently-diagnose bilateral hearing loss is shown to have begun in or had its onset during military service.


CONCLUSION OF LAW

The criteria establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the favorable decision with regards to the issue of service connection for bilateral hearing loss, as discussed below, further discussion with respect to VCAA is not warranted at this time, as this decision represents a full award of benefits able to be awarded on appeal as to that issue.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

On appeal, the Veteran avers that his bilateral hearing loss is the result of a fire extinguisher explosion during military service; he has stated on appeal that since that incident he has had difficulty hearing.  The Veteran has already been awarded service connection for tinnitus and residuals of a cold injury on the right side of his face as a result of this incident during military service.

The Board notes that the Veteran was diagnosed with bilateral sensorineural hearing loss during a February 2009 VA examination.  The Board additionally concedes that the Veteran was exposed to a fire extinguisher explosion during service, as VA has already conceded this occurred in previous awards of service connection.  Thus, the first two elements of service connection have been met in this case.

With regards to nexus, the Board notes that the VA examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not the result of military noise exposure and/or acoustic trauma.  He noted that the service treatment records from May 1962 and January 1964 contained audiometric data, which does not show a significant threshold shift as defined by OSHA, NIOSH, or AAO-HNS.  He noted that there were threshold shifts, but that they fell within the normal range of inter-test variability commonly observed during serial puretone air conduction testing conducted during a contiguous 2-3 year period and does not connote a progressive hearing loss.

Review of the claims file demonstrates that audiometric testing from March 1962 on enlistment, in May 1962, and in January 1964 at separation did not demonstrate a hearing loss disability for VA purposes at those times.  See 38 C.F.R. § 3.385 (2013).  The Board does note, however, that as the VA examiner noted there is a shift demonstrating some apparently non-significant loss from May 1962 to January 1964.  

Nevertheless, the Board notes that on the Veteran's enlistment report of medical history, he did not report any hearing or ear trouble; on his separation report of medical history, however, the Veteran checked the ear trouble box, and was noted as having a right ear injury in 1961 by that doctor.  Moreover, the Veteran's service treatment records from April 1962 reveal that he reported "trouble hearing" since the 1961 right ear injury at that time.  The examiner noted that the Veteran had nerve deafness on the right side which was of unknown etiology.  He was referred for an audiogram, which resulted in the May 1962 audiogram noted above.

The Board notes that the VA examiner's opinion is of little probative value as he fails to discuss this relevant in-service evidence, particularly the Veteran's complaints in-service of "trouble hearing."  Based on the Veteran's reports of "trouble hearing" in service and his highly competent and probative lay evidence that he has had difficulty hearing since his 1961 injury, the Board resolves all doubt in his favor and finds that the evidence demonstrates that the Veteran's bilateral hearing loss began in or had its onset during military service.  Accordingly, the Board finds that service connection for bilateral hearing loss is warranted on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


